     Case 3:19-cv-07270-WHA Document 108 Filed 11/02/20 Page 1 of 33



 1   Archis A. Parasharami (State Bar No. 321661)
     Kevin Ranlett (pro hac vice)
 2   Daniel E. Jones (pro hac vice)
     MAYER BROWN LLP
 3   1999 K Street N.W.
     Washington, D.C. 20006
 4   Telephone:     +1.202.263.3000
     Facsimile:     +1.202.263.5000
 5   Email:         aparasharami@mayerbrown.com
                    kranlett@mayerbrown.com
 6                  djones@mayerbrown.com

 7   Matthew D. Ingber (pro hac vice)
     Jarman D. Russell (pro hac vice)
 8   MAYER BROWN LLP
     1221 Avenue of the Americas
 9   New York, NY 10020
     Telephone: +1.212.506.2373
10   Facsimile: +1.212.849.5973
     Email:       mingber@mayerbrown.com
11                jrussell@mayerbrown.com

12   Attorneys for Defendant
     CRICKET WIRELESS LLC
13

14                            UNITED STATES DISTRICT COURT

15                         NORTHERN DISTRICT OF CALIFORNIA
      JERMAINE THOMAS, JERMAINE                          Case No. 3:19-cv-07270-WHA
16    MILLER, JAMIE POSTPICHAL, RONALD
      ELLISON, SARAH WATERS, KAMILAH
17    RIDDICK, FELICIA REDDICK, TIARA                    CRICKET WIRELESS LLC’S
      CROMWELL, LYSHA ENCARNACION,
18                                                       STATEMENT OF RECENT DECISION
      LANI HALE, MELIZZA WEAVER,
      ALFREDO SANCHEZ, and CLARISSA
19                                                       Date: November 4, 2020
      KELLY, on behalf of themselves and others          Time: 11:00 a.m.
      similarly situated,
20                                                       Courtroom: 12, 19th Floor
                                                         Judge: Hon. William H. Alsup
                          Plaintiffs,
21
      vs.
22
      CRICKET WIRELESS LLC,
23

24                        Defendant.
25

26

27

28


                                                  STATEMENT OF RECENT DECISION; CASE NO. 3:19-CV-07270-WHA
     Case 3:19-cv-07270-WHA Document 108 Filed 11/02/20 Page 2 of 33



 1          In accordance with Civil Local Rule 7-3(d)(2), Cricket Wireless LLC (“Cricket”) submits

 2   Revitch v. DIRECTV, LLC, __ F.3d __, 2020 WL 5814095 (9th Cir. Sept. 30, 2020), pet. for

 3   rehearing en banc pending, No. 18-16823 (9th Cir. filed Oct. 28, 2020), as supplemental

 4   authority relevant to Cricket’s motion to compel arbitration and stay litigation of the claims of

 5   plaintiffs Jermaine Thomas, Sarah Waters, and Kamilah Riddick (Dkt. 50). A copy of the

 6   decision is attached.

 7

 8          Dated: November 2, 2020                        Respectfully submitted,

 9                                                         MAYER BROWN LLP
10                                                         /s/ Matthew D. Ingber
                                                           Matthew D. Ingber
11

12                                                         Counsel for Defendant
                                                           CRICKET WIRELESS, LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      1
                                                    STATEMENT OF RECENT DECISION; CASE NO. 3:19-CV-07270-WHA
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 13 of
                                                                  of 31
                                                                     33




                              FOR PUBLICATION

            UNITED STATES COURT OF APPEALS
                 FOR THE NINTH CIRCUIT


          JEREMY REVITCH, on behalf of                      No. 18-16823
          himself and all others similarly
          situated,                                           D.C. No.
                             Plaintiff-Appellee,           3:18-cv-01127-
                                                                JCS
                               v.

          DIRECTV, LLC,                                        OPINION
                      Defendant-Appellant.

                 Appeal from the United States District Court
                    for the Northern District of California
              Joseph C. Spero, Chief Magistrate Judge, Presiding

                            Submitted August 8, 2019 *
                             San Francisco, California

                             Filed September 30, 2020

         Before: Diarmuid F. O’Scannlain, M. Margaret McKeown,
                   and Mark J. Bennett, Circuit Judges.

                         Opinion by Judge O’Scannlain;
                       Concurrence by Judge O’Scannlain;
                           Dissent by Judge Bennett

             *
              The panel unanimously concludes this case is suitable for decision
         without oral argument. See Fed. R. App. P. 34(a)(2).
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 24 of
                                                                  of 31
                                                                     33




         2                     REVITCH V. DIRECTV

                                   SUMMARY **


                                     Arbitration

             The panel affirmed the district court’s denial of
         defendant DIRECTV, LLC’s motion to compel arbitration
         pursuant to the Federal Arbitration Act in a putative class
         action brought under the Telephone Consumer Protection
         Act.

             Plaintiff alleged that DIRECTV, a satellite television
         services company, made calls to his cell phone in violation
         of the TCPA. Plaintiff was a customer of AT&T Mobility,
         LLC, a wireless service provider, with which he signed a
         contract that included an arbitration clause extending to all
         disputes between him and AT&T. As defined in the wireless
         services contract, any reference to AT&T Mobility also
         included its “affiliates.” Years later, DIRECTV was
         acquired by AT&T, Inc., which became the parent company
         of both DIRECTV and AT&T Mobility.

             Disagreeing with the Fourth Circuit, the panel held that,
         under California contract law, looking to the reasonable
         expectation of the parties at the time of contract, a valid
         agreement to arbitrate did not exist between plaintiff and
         DIRECTV because DIRECTV was not an affiliate of AT&T
         Mobility when the contract was signed. Distinguishing
         Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407 (2019), the panel
         held that the FAA does not preempt California’s “absurd
         results” canon, which requires that courts interpret contracts

             **
                This summary constitutes no part of the opinion of the court. It
         has been prepared by court staff for the convenience of the reader.
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 35 of
                                                                  of 31
                                                                     33




                            REVITCH V. DIRECTV                        3

         to avoid absurd results. The panel concluded that the correct
         inquiry was whether a valid agreement to arbitrate existed
         between plaintiff and DIRECTV, rather than asking first,
         whether plaintiff and AT&T entered into a valid arbitration
         agreement and second, whether the scope of that agreement
         required plaintiff to arbitrate claims against entities like
         DIRECTV that later became affiliates of AT&T.

              Concurring, Judge O’Scannlain wrote separately to
         expand upon the issue of contract scope, as distinguished
         from contract formation. He wrote that, even if the panel
         considered the question under the rubric of scope, it would
         still affirm the denial of the motion to compel arbitration
         based on the express language of the FAA because the
         dispute did not “arise out of” plaintiff’s contract with AT&T
         Mobility under 9 U.S.C. § 2.

             Dissenting, Judge Bennett wrote that neither party
         disputed the existence and validity of the arbitration clause.
         Thus, the issues before the panel fell squarely within the
         question whether the agreement encompassed the dispute at
         issue. Judge Bennett concluded that the arbitration clause’s
         express terms encompassed the parties’ dispute because
         “affiliates” in the clause clearly included DIRECTV.
         Moreover, under Lamps Plus, ambiguities about the scope of
         an arbitration clause must be resolved in favor of arbitration.
         Thus, even if some ambiguity existed, application of this rule
         of construction led to the same conclusion, that DIRECTV
         could compel arbitration.
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 46 of
                                                                  of 31
                                                                     33




         4                 REVITCH V. DIRECTV

                                COUNSEL

         Evan M. Tager, Archis A. Parasharami, and Daniel E. Jones,
         Mayer Brown LLP, Washington, D.C., for Defendant-
         Appellant.

         L. Timothy Fisher, Joel D. Smith, and Yeremy O.
         Krivoshey, Bursor & Fisher P.A., Walnut Creek, California,
         for Plaintiff-Appellee.


                                 OPINION

         O’SCANNLAIN, Circuit Judge:

            An arbitration clause in a wireless services agreement
         purports to include all affiliates of the wireless services
         company. We must decide whether a satellite television
         company, which became an affiliate years after the
         agreement was signed, may use the wireless services
         agreement to compel arbitration in a suit brought against it
         under the Telephone Consumer Protection Act.

                                      I

             In 2018, Jeremy Revitch brought this putative class
         action against DIRECTV, LLC (“DIRECTV”) under the
         Telephone Consumer Protection Act, 47 U.S.C. § 227
         (“TCPA”). He alleges that DIRECTV, a satellite television
         services company, initiated multiple telephone calls to his
         cell phone using a prerecorded message. Each time, the
         message allegedly said:

                This is an important announcement from
                [DIRECTV]. We are now offering our most
                popular viewing package for only $19.99 per
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 57 of
                                                                  of 31
                                                                     33




                            REVITCH V. DIRECTV                         5

                month. For a limited time, new customers
                also receive a free flat-screen television, just
                for signing up. Press 1 to speak with a
                representative, or press 9 to be removed from
                future offers.

         Revitch avers that he had no previous contact with
         DIRECTV, never provided DIRECTV with his telephone
         number, and certainly did not give DIRECTV permission to
         flood his cell phone with robocalls.

             According to Revitch’s complaint, DIRECTV has a
         history of conducting unsolicited telemarketing campaigns,
         for which it has been sued numerous times and has paid
         millions of dollars in fines to the Federal Trade Commission.
         Apparently frustrated with such spam calls, Revitch decided
         to make use of the TCPA’s private right of action under
         47 U.S.C. § 227(b)(3). He brings this class action against
         DIRECTV on behalf of all persons in the United States who
         have received prerecorded messages from the company over
         the last four years without prior express written consent.

                                        A

             Faced with this lawsuit, DIRECTV somehow uncovered
         the fact that Revitch also happens to be a customer of AT&T
         Mobility LLC (“AT&T Mobility”), a wireless services
         provider, with which he signed a contract when he upgraded
         his mobile device in 2011, seven years before. That contract
         for mobile phone wireless services included an arbitration
         clause extending to “all disputes and claims between”
         Revitch and AT&T Mobility, “includ[ing], but . . . not
         limited to . . . claims arising out of or relating to any aspect
         of the relationship between” them. As defined in Revitch’s
         wireless services contract, any references to AT&T Mobility
         also include its “affiliates.”
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 68 of
                                                                  of 31
                                                                     33




         6                  REVITCH V. DIRECTV

             So how did this class action morph into a compulsory
         arbitration appeal? It turns out that DIRECTV was acquired
         in 2015 by AT&T, Inc., which is now the parent company of
         both DIRECTV and AT&T Mobility. Thus, DIRECTV
         contends that it has become an “affiliate” of AT&T Mobility
         within the meaning of the wireless services agreement and
         should therefore be able to piggyback onto the arbitration
         clause, notwithstanding that it was not an affiliate at the time
         Revitch signed the wireless services contract with AT&T
         Mobility four years earlier. Soon after Revitch filed his
         complaint, DIRECTV filed a motion to compel arbitration
         of Revitch’s putative class action pursuant to the Federal
         Arbitration Act, 9 U.S.C. §§ 1–16 (“FAA” or “the Act”).

                                        B

             In a twenty-seven-page order entered on behalf of the
         district court, Chief Magistrate Judge Joseph C. Spero
         denied DIRECTV’s motion, concluding that the contract
         between Revitch and AT&T Mobility did not reflect an
         intent to arbitrate the claim that Revitch asserts against
         DIRECTV.

            DIRECTV now appeals the order denying its motion to
         compel arbitration.

                                        II

             When a motion to compel arbitration is filed, a “court
         shall hear the parties, and upon being satisfied that the
         making of the agreement for arbitration or the failure to
         comply therewith is not in issue . . . shall make an order
         directing the parties to proceed to arbitration in accordance
         with the terms of the agreement.” 9 U.S.C. § 4. Because “the
         Act leaves no place for the exercise of discretion by a district
         court,” Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213,
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 79 of
                                                                  of 31
                                                                     33




                                REVITCH V. DIRECTV                                 7

         218 (1985), a federal court’s role is “limited to determining
         (1) whether a valid agreement to arbitrate exists and, if it
         does, (2) whether the agreement encompasses the dispute at
         issue,” Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d
         1126, 1130 (9th Cir. 2000). If the answer to both questions
         is yes, then the FAA requires a court “to enforce the
         arbitration agreement in accordance with its terms.” Id.; see
         also Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S.
         287, 299 (2010) (“[C]ourts should order arbitration of a
         dispute only where the court is satisfied that neither the
         formation of the parties’ arbitration agreement nor (absent a
         valid provision specifically committing such disputes to an
         arbitrator) its enforceability or applicability to the dispute is
         in issue.” (emphasis in original)). 1

                                             A

            Does a valid agreement to arbitrate exist between
         Revitch and DIRECTV? 2


             1
               The Revitch-AT&T Mobility wireless services agreement provides
         that “issues relating to the scope and enforceability of the arbitration
         provision are for the court to decide.” Thus, it is unquestionably the
         responsibility of the court—not the arbitrator—to resolve this case.
              2
                The dissent argues that this is the “wrong question” to ask, and that
         instead, we should proceed by asking first “[w]hether Revitch and AT&T
         entered into a valid arbitration agreement,” then subsequently “[w]hether
         the scope of that agreement requires Revitch to arbitrate claims against
         entities (like DIRECTV) that later became affiliates of AT&T.” Dissent
         at 28 n.6.

             We respectfully disagree.

             It is a longstanding maxim of California law that for a nonsignatory
         party to enforce a contract as a third-party beneficiary, that party must
 Case:3:19-cv-07270-WHA
Case   18-16823, 09/30/2020, ID: 11841741,
                          Document         DktEntry:
                                     108 Filed       38-1, Page
                                               11/02/20    Page 10
                                                                8 ofof31
                                                                       33




          8                     REVITCH V. DIRECTV

              To answer the question, we look to state contract law.
          Wolsey, Ltd. v. Foodmaker, Inc., 144 F.3d 1205, 1210 (9th
          Cir. 1998). Because the wireless services agreement’s
          choice-of-law provision states that the contract is governed
          by the law of the state in which the customer’s billing
          address is located, we apply the law of Revitch’s home state
          of California.

              In California, “[a] contract must be so interpreted as to
          give effect to the mutual intention of the parties as it existed
          at the time of contracting.” Cal. Civ. Code § 1636. We
          normally determine the mutual intention of the parties “from
          the written terms [of the contract] alone,” so long as the
          “contract language is clear and explicit and does not lead to
          absurd results.” Kashmiri v. Regents of Univ. of Cal., 67 Cal.
          Rptr. 3d 635, 652 (Ct. App. 2007); see also Cal. Civ. Code
          §§ 1638 (“The language of a contract is to govern its

          do so on a theory that “the law [has] establishe[d] a privity, and
          implie[d]” a mutual “promise and obligation,” between the nonsignatory
          party and the signatory party against whom it seeks enforcement. Spinks
          v. Equity Residential Briarwood Apartments, 90 Cal. Rptr. 3d 453, 470
          (Ct. App. 2009) (emphasis added) (quoting Johnson v. Holmes Tuttle
          Lincoln-Mercury, Inc., 325 P.2d 193, 197 (Cal. Ct. App. 1958) (citing
          Washer v. Indep. Mining & Dev. Co., 76 P. 654, 657 (Cal. 1904))). In
          other words, our determination of whether DIRECTV can avoid the
          “general rule that one must be a party to an arbitration agreement to
          invoke it,” DMS Servs., LLC v. Super. Ct., 140 Cal. Rptr. 3d 896, 901
          (Ct. App. 2012), hangs precisely on the question of whether the
          “operati[on]” of law has “establishe[d] a privity,” Spinks, 90 Cal. Rptr.
          3d at 470, between Revitch and DIRECTV.

               Moreover, it bears noting that in Mey v. DIRECTV, LLC—which is
          relied upon heavily throughout the dissent—the Fourth Circuit expressly
          framed the relevant question as whether a plaintiff (who had signed the
          same AT&T wireless services contract as Revitch) could be said to have
          “formed an agreement to arbitrate with DIRECTV.” __ F.3d __, 2020 WL
          4660194, at *1 (4th Cir. 2020) (emphasis added).
 Case:3:19-cv-07270-WHA
Case   18-16823, 09/30/2020, ID: 11841741,
                          Document         DktEntry:
                                     108 Filed       38-1, Page
                                               11/02/20    Page 11
                                                                9 ofof31
                                                                       33




                              REVITCH V. DIRECTV                         9

          interpretation, if the language is clear and explicit, and does
          not involve an absurdity.”), 1639 (“When a contract is
          reduced to writing, the intention of the parties is to be
          ascertained from the writing alone, if possible . . . .”). The
          relevant words of the wireless services agreement are:
          “References to ‘AT&T,’ ‘you’ and ‘us’ include our
          respective . . . affiliates . . . .”

                We must thus decide whether DIRECTV qualifies as an
          “affiliate” of AT&T Mobility, as the term is used in the
          wireless services agreement. Because the word is not
          elsewhere defined in the contract, we rely on the ordinary
          definition. See Cal. Civ. Code § 1644 (“The words of a
          contract are to be understood in their ordinary and popular
          sense, rather than according to their strict legal meaning
          . . . .”). An affiliate is normally understood as “a company
          effectively controlled by another or associated with others
          under common ownership or control.” Satterfield v. Simon
          & Schuster, Inc., 569 F.3d 946, 955 (9th Cir. 2009) (quoting
          Webster’s Third New International Dictionary 35 (2002));
          see also Cal. Corp. Code § 150 (“A corporation is an
          ‘affiliate’ of . . . another specified corporation if it . . . is
          under common control with the other specified
          corporation.”). Because DIRECTV and AT&T Mobility are
          under common ownership by AT&T, Inc. today, they are
          affiliates.

              DIRECTV would have us end the inquiry right here. It
          does not matter, DIRECTV argues, that it was not an affiliate
          at the time Revitch and AT&T Mobility entered into their
          contract and that it became an affiliate years later following
          a corporate acquisition that had nothing to do with Revitch
          or his wireless services agreement. However, as we already
          mentioned, we rely on the “written terms alone” when the
          “contract language is clear and explicit and does not lead to
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 10
                                                               12 of
                                                                  of 31
                                                                     33




         10                REVITCH V. DIRECTV

         absurd results.” Kashmiri, 67 Cal. Rptr. 3d at 652 (emphasis
         added). Here, absurd results follow from DIRECTV’s
         preferred interpretation: Under this reading, Revitch would
         be forced to arbitrate any dispute with any corporate entity
         that happens to be acquired by AT&T, Inc., even if neither
         the entity nor the dispute has anything to do with providing
         wireless services to Revitch—and even if the entity becomes
         an affiliate years or even decades in the future. The Eastern
         District of New York, addressing a similar set of facts in
         Wexler v. AT&T Corp., 211 F. Supp. 3d 500, 504 (E.D.N.Y.
         2016), concluded that “no reasonable person would think
         that checking a box accepting the ‘terms and conditions’
         necessary to obtain cell phone service would obligate them
         [sic] to arbitrate literally every possible dispute he or she
         might have with the service provider, let alone all of the
         affiliates under AT&T Inc.’s corporate umbrella—including
         those who provide services unrelated to cell phone
         coverage.” We agree.

             “[W]e look to the reasonable expectation of the parties
         at the time of contract.” Kashmiri, 67 Cal. Rptr. 3d at 652.
         We also may explain a contract “by reference to the
         circumstances under which it was made, and the matter to
         which it relates.” Cal. Civ. Code § 1647. Here, when Revitch
         signed his wireless services agreement with AT&T Mobility
         so that he could obtain cell phone services, he could not
         reasonably have expected that he would be forced to
         arbitrate an unrelated dispute with DIRECTV, a satellite
         television provider that would not become affiliated with
         AT&T until years later. Accordingly, we are satisfied that a
         valid agreement to arbitrate between Revitch and DIRECTV
         does not exist.

             Had the wireless services agreement stated that “AT&T”
         refers to “any affiliates, both present and future,” we might
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 11
                                                               13 of
                                                                  of 31
                                                                     33




                             REVITCH V. DIRECTV                         11

         arrive at a different conclusion. However, absent this or
         similar forward-looking language, we are convinced that the
         agreement does not cover entities that became affiliated with
         AT&T Mobility years after the contract was signed in an
         unrelated corporate acquisition. See Unova, Inc. v. Acer Inc.,
         363 F.3d 1278, 1282 (Fed. Cir. 2004) (interpreting
         California law and holding that a release from liability
         provision “written in the present tense . . . most naturally
         does not refer to [a party’s] future parents”); VKK Corp. v.
         Nat’l Football League, 244 F.3d 114, 130 (2d Cir. 2001)
         (“The Release’s reference to ‘affiliates’ . . . [is] stated in the
         present tense. Nothing . . . indicates the inclusion of future
         rather than present members.”); Ellington v. EMI Music,
         Inc., 21 N.E.3d 1000, 1004 (N.Y. 2014) (“Absent explicit
         language demonstrating the parties’ intent to bind future
         affiliates of the contracting parties, the term ‘affiliate’
         includes only those affiliates in existence at the time that the
         contract was executed.”).

             Because it was not and is not now a party to the wireless
         services agreement between Revitch and AT&T Mobility,
         DIRECTV may not invoke the agreement to compel
         arbitration. DMS Servs., 140 Cal. Rptr. 3d at 900.

                                         B

             DIRECTV contends that the FAA preempts the absurd-
         results canon and, as a result, we must enforce the arbitration
         clause. Although the FAA preserves generally applicable
         contract defenses to arbitration agreements, 9 U.S.C. § 2, the
         Supreme Court has held that even such defenses which
         “have a disproportionate impact on arbitration agreements”
         or “have been applied in a fashion that disfavors arbitration”
         are preempted by the FAA, AT&T Mobility LLC v.
         Concepcion, 563 U.S. 333, 341–42 (2011). Recently, in
         Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1418 (2019),
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 12
                                                               14 of
                                                                  of 31
                                                                     33




         12                    REVITCH V. DIRECTV

         the Court held that the FAA preempts California’s contra
         proferentem rule—requiring ambiguities in a contract to be
         construed against the drafter—when the rule is used “to
         impose class arbitration in the absence of the parties’
         consent.” DIRECTV argues that Lamps Plus is dispositive
         in this case because it stands for the proposition that
         ambiguities must be resolved in favor of arbitration.
         Consequently, DIRECTV claims, any ambiguity about
         whether it is an “affiliate” of AT&T Mobility must be
         resolved in favor of arbitration.

             We disagree with DIRECTV’s interpretation of Lamps
         Plus and its application to the present case. The problem
         with contra proferentem, according to the Supreme Court, is
         that it is a “default rule” that is “triggered only after a court
         determines that it cannot discern the intent of the parties.”
         Id. at 1417 (emphasis in original). The rule is distinguishable
         from other “contract rules that help to interpret the meaning
         of a term, and thereby uncover the intent of the parties.” Id.
         By contrast, we use the absurd-results canon to discern the
         mutual intent of the parties based on their reasonable
         expectations at the time of contract.

             DIRECTV fails to show that California’s absurd-results
         canon disfavors arbitration agreements compared to other
         contracts. The FAA’s savings clause was intended to “make
         arbitration agreements as enforceable as other contracts, but
         not more so.” Prima Paint Corp. v. Flood & Conklin Mfg.
         Co., 388 U.S. 395, 404 n.12 (1967). Accordingly, we are not
         persuaded that the FAA preempts California’s rule requiring
         that courts interpret contracts to avoid absurd results. 3


              3
             Contrary to the dissent’s characterization, our conclusion that
         DIRECTV’s preferred interpretation of the contract is absurd has nothing
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 13
                                                               15 of
                                                                  of 31
                                                                     33




                               REVITCH V. DIRECTV                            13

                                           C

             The dissent agrees with DIRECTV that the question of
         whether Revitch is an affiliate of AT&T Mobility under the
         wireless services agreement is a matter of the contract’s
         scope to be resolved at the second step of our FAA analysis,
         not a matter of contract formation to be resolved at the first.
         Dissent at 28–29.

             We think that DIRECTV’s preferred framework for
         resolving this case is a misreading of our precedents. We
         determine “(1) whether a valid agreement to arbitrate exists”
         and “(2) whether the agreement encompasses the dispute at
         issue.” Chiron, 207 F.3d at 1130. Here, the question we must
         answer is whether the arbitration clause in the Revitch-
         AT&T Mobility wireless services contract is a valid
         agreement between Revitch and DIRECTV to arbitrate their
         disputes. Nothing in our precedents requires that we answer
         that question at step two rather than step one.

             We also think that DIRECTV’s preferred framework
         would subvert the Supreme Court’s FAA jurisprudence,
         which emphasizes that “[a]rbitration is strictly ‘a matter of
         consent . . . .’” Granite Rock, 561 U.S. at 299 (quoting Volt
         Info. Scis., Inc. v. Bd. of Trs. of Leland Stanford Junior

         to do with the relative merits of arbitration compared to litigation.
         Dissent at 30. We are merely following the Supreme Court’s command
         that “a party cannot be required to submit to arbitration any dispute
         which he has not agreed so to submit.” AT&T Techs., Inc. v. Commc’ns
         Workers of Am., 475 U.S. 643, 648 (1986) (quoting United Steelworkers
         of Am. v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582 (1960)).
         Interpreting Revitch’s agreement to arbitrate a dispute with AT&T
         Mobility as a consent to arbitrate any and all disputes with unknown
         corporate entities to be acquired by AT&T, Inc. years in the future is
         undoubtedly absurd. We are not persuaded by the dissent’s argument that
         the absurd-results canon is inapplicable in this extreme case.
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 14
                                                               16 of
                                                                  of 31
                                                                     33




         14                 REVITCH V. DIRECTV

         Univ., 489 U.S. 468, 479 (1989)). Because “any doubts
         concerning the scope of arbitrable issues should be resolved
         in favor of arbitration,” Moses H. Cone Mem’l Hosp. v.
         Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983) (emphasis
         added), it follows that if we were always to treat the question
         of who is a party to a contract as a matter of scope, then in
         turn, we would be required always to err on the side of
         accepting individuals or entities as parties who could invoke
         an arbitration clause, even if the other party would never
         have consented to such an arrangement when it entered into
         the contract.

            We are not persuaded by DIRECTV’s argument that we
         must evaluate Revitch’s claim against it as a matter of the
         scope of the contract between Revitch and AT&T Mobility.

                                       D

              We are aware that the Fourth Circuit, considering a
         recent case presenting facts and issues substantially similar
         to those presented here (including, most pertinently, an
         arbitration clause identical to that signed by Revitch), has
         arrived at the opposite conclusion. See Mey v. DIRECTV,
         LLC, __ F.3d __, 2020 WL 4660194 (4th Cir. Aug. 7, 2020).
         Moreover, we are aware that with our decision today, we are
         opening a circuit split on this difficult issue: Can anything
         less than the most explicit “infinite language” in a consumer
         services agreement bind the consumer to arbitrate any and
         all disputes with (yet-unknown) corporate entities that might
         later become affiliated with the service provider—even
         when neither the entity nor the dispute bear any material
         relation to the services provided under the initial agreement?
         See David Horton, Infinite Arbitration Clauses, 168 U. Pa.
         L. Rev. 633, 670–78 (2020).
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 15
                                                               17 of
                                                                  of 31
                                                                     33




                            REVITCH V. DIRECTV                       15

             Much of the Fourth Circuit’s reasoning in Mey tracks
         that of the dissent here, and as such is already addressed in
         our foregoing analysis. There is, however, one particular
         point in the Mey opinion which does merit additional
         attention. Namely, the majority in Mey contends that in
         evaluating the soundness of DIRECTV’s preferred
         interpretation of the arbitration clause, it would be
         inappropriate for a court to consider the “troubling
         hypothetical scenarios” to which such an interpretation
         could give rise. __ F.3d __, 2020 WL 4660194, at *7. For
         that contention, the Fourth Circuit relies on Parm v.
         Bluestem Brands, Inc., 898 F.3d 869, 878 (8th Cir. 2018),
         which it characterizes as “rejecting interpretation by
         hypothetical in favor of looking ‘to the underlying factual
         allegations’” in the case at bar, Mey, __ F.3d __, 2020 WL
         4660194, at *7. But we understand Parm to stand for a
         narrower proposition, and one that is ultimately inapposite
         here.

             In Parm, it was uncontroverted that a valid agreement to
         arbitrate had been formed between the parties; the issue
         presented was limited to that of whether the “plaintiffs’
         claims f[e]ll within the scope of [those] arbitration clauses.”
         898 F.3d at 871 (emphasis added). In that context, the
         “glaring issue” with the plaintiffs’ use of hypotheticals was
         “that they in no way inform the question before the court
         because we must ‘look ... to the underlying factual
         allegations [in the case actually at bar] and determine
         whether they fall within the scope of the arbitration clause.’”
         Id. at 878 (quoting 3M Co. v. Amtex Sec., Inc., 542 F.3d
         1193, 1199 (8th Cir. 2008)) (emphasis added). Because
         “doubts concerning the scope of arbitrable issues should be
         resolved in favor of arbitration,” Moses H. Cone Mem’l
         Hosp., 460 U.S. at 24–25 (emphasis added), the Eighth
         Circuit reasoned that it would be inappropriate to consider
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 16
                                                               18 of
                                                                  of 31
                                                                     33




         16                 REVITCH V. DIRECTV

         hypothetical horribles in order to find “a way to interpret the
         claims as falling outside the scope of the agreements,” Parm,
         898 F.3d at 878. Yet here, as we have explained, the issue is
         not one of agreement scope, but one of agreement formation.

             Within this context, our consideration of hypotheticals
         serves an altogether different purpose, and one which very
         much does inform the question now before the court. Like
         the court in Wexler, 211 F. Supp. 3d at 502–503, we employ
         hypotheticals to discern whether the mutual intent of the
         parties could have been to form an agreement to arbitrate any
         and all disputes that might ever arise between Revitch and
         yet-unknown affiliates such as DIRECTV, no matter how
         unrelated to AT&T Mobility’s provision of cellular phone
         service, including but not limited to the TCPA claim
         presented here. Had that been the parties’ intent, as
         DIRECTV argues it was, it would necessarily mean that the
         parties intended to agree to arbitrate the “tort claim[s]” that
         would arise “[i]f [Revitch] were hit by a [DIRECTV]
         delivery van, or if [he] tripped over a dangerous condition in
         a [DIRECTV] store,” or the “securities-fraud claim” that
         would arise if Revitch “bought shares of stock in
         [DIRECTV] and later claimed a decrease in share price was
         the result of corporate malfeasance.” Id. at 503. These
         hypotheticals merely serve to bolster our conclusion that the
         parties’ intention—based on their reasonable expectations at
         the time of contract—was not to form an arbitration
         agreement of the kind that DIRECTV would now have us
         read into the contract.

                                       III

             No one disputes that arbitration clauses subject to the Act
         must be enforced in federal courts. But we are mindful that
         arbitration is a matter of consent, and we conclude that
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 17
                                                               19 of
                                                                  of 31
                                                                     33




                               REVITCH V. DIRECTV                              17

         DIRECTV has failed to establish that Revitch consented to
         arbitrate this pending dispute. 4

             The district court’s denial of the motion to compel
         arbitration is AFFIRMED.



         O’SCANNLAIN, Circuit Judge, concurring:

             I write separately to expand upon the issue of contract
         scope, as distinguished from contract formation. Even if we
         consider the question under the rubric of scope, I respectfully
         suggest that we would still affirm the denial of the motion to
         compel arbitration based on the express language of the
         Federal Arbitration Act (“FAA,” or “the Act”) itself. The
         dispute between DIRECTV and Revitch in this case simply
         does not “aris[e] out of” Revitch’s contract with AT&T
         Mobility. 9 U.S.C. § 2.

                                             I

             Although our “authority under the [Federal] Arbitration
         Act to compel arbitration may be considerable, it isn’t
         unconditional.” New Prime Inc. v. Oliveira, 139 S. Ct. 532,
         537 (2019). We are bound by the terms of the Act, including
         § 2, which provides: “A written provision in any maritime
         transaction or a contract evidencing a transaction involving
         commerce to settle by arbitration a controversy thereafter
         arising out of such contract or transaction . . . shall be valid,
         irrevocable, and enforceable . . . .” 9 U.S.C. § 2 (emphasis

             4
                 Whatever compulsory arbitration rights DIRECTV may have
         under California law, see Cal. Civ. Proc. Code § 1281, they are irrelevant
         to this appeal. DIRECTV brought its motion to compel arbitration under
         federal law, not state law.
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 18
                                                               20 of
                                                                  of 31
                                                                     33




         18                     REVITCH V. DIRECTV

         added). Significantly, the controversy that is to be settled by
         arbitration must be one “arising out of” the contract or
         transaction. By negative implication, the FAA does not
         require the enforcement of an arbitration clause to settle a
         controversy that does not arise out of the contract or
         transaction.

             What does it mean that a controversy must be one
         “arising out of” the contract or transaction? 1

                                             A

             Remarkably, the “arising out of” language in § 2 has
         generated little judicial attention. Indeed, in my research thus
         far, I have been unable to find any case that explains it. 2 In

              1
                There may be some ambiguity in § 2’s requirement that the
         controversy to be arbitrated must arise out of “such contract or
         transaction.” Here, the word “transaction” might refer to a “maritime
         transaction” and “contract” to a commercial transaction. However,
         “transaction” could also be read to mean the commercial transaction that
         is the subject of the contract. The latter interpretation suggests that the
         FAA has a broader scope because it encompasses controversies that may
         not arise out of the contract but do arise out of the underlying commercial
         transaction. A leading paper on this subject argues for the narrower
         reading. See Stephen E. Friedman, The Lost Controversy Limitation of
         the Federal Arbitration Act, 46 U. Rich. L. Rev. 1005, 1041–44 (2012).
         It suggests that if “transaction” referred to the commercial transaction,
         “then there would be no reference to controversies arising from the
         maritime transaction, even though Congress obviously intended to
         include such controversies within the scope of the FAA.” Id. at 1043.
         Such issue need not be resolved here, as it likely would not change the
         outcome in this case.
              2
                One of our sister circuits has expressly stated—in direct
         contradiction of the text of the statute—that a controversy need not
         “aris[e] out of” the contract or transaction for the FAA to apply. In Zink
         v. Merrill Lynch Pierce Fenner & Smith, Inc., 13 F.3d 330, 333 (10th
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 19
                                                               21 of
                                                                  of 31
                                                                     33




                                REVITCH V. DIRECTV                              19

         the absence of such guidance, I have no choice but to look to
         other sources.

             In the context of an insurance policy, one of our sister
         circuits has interpreted “arising out of” to mean “originating
         from,” “having its origin in,” “growing out of,” “flowing
         from,” and “incident to, or having connection with.” Red
         Ball Motor Freight, Inc. v. Emp’rs. Mut. Liab. Ins. Co. of
         Wis., 189 F.2d 374, 378 (5th Cir. 1951); see also Rouse v.
         Greyhound Rent-A-Car, Inc., 506 F.2d 410, 414 n.3 (5th Cir.
         1975) (“The term ‘arising out of’ is ordinarily understood to
         mean originating from, incident to, or connected with the
         item in question.”). Our Court has relied on this definition
         when construing a similar term, “arising from,” in insurance
         policies, see Cont’l Cas. Co. v. City of Richmond, 763 F.2d
         1076, 1080 (9th Cir. 1985); Underwriters at Lloyd’s of
         London v. Cordova Airlines, Inc., 283 F.2d 659, 664 (9th
         Cir. 1960), and in a provision of the U.S. Bankruptcy Code,
         see In re Tristar Esperanza Props., LLC, 782 F.3d 492, 497
         (9th Cir. 2015).

             We have held that “arising from” is broad in scope—
         broader, even, than the term “caused by.” Cont’l Cas. Co.,
         763 F.2d at 1080. However, we have never interpreted either
         “arising from” or “arising out of” so broadly such that there
         need not be any relationship whatsoever between the original
         contract or event and the resulting controversy. In
         Mediterranean Enters., Inc. v. Ssangyong Corp., 708 F.2d

         Cir. 1993), the Tenth Circuit held that the FAA “cover[s] agreements to
         arbitrate a dispute not arising out of the contract containing the
         arbitration agreement so long as the other requirements of the Act are
         satisfied.” Because “we are obliged to give effect, if possible, to every
         word Congress used,” I am not persuaded by the Tenth Circuit’s decision
         to ignore the controversy limitation in the text of § 2. Reiter v. Sonotone
         Corp., 442 U.S. 330, 339 (1979).
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 20
                                                               22 of
                                                                  of 31
                                                                     33




         20                 REVITCH V. DIRECTV

         1458, 1463 (9th Cir. 1983), we held that an arbitration clause
         using the language “arising under the contract” does not
         encompass “matters or claims independent of the contract or
         collateral thereto.” Instead, such an arbitration clause covers
         only those disputes “relating to the interpretation and
         performance of the contract itself.” Id. at 1464. We later
         interpreted the phrase “arising out of” to have the same scope
         as “arising under.” Tracer Research Corp. v. Nat’l Envtl.
         Servs. Co., 42 F.3d 1292, 1295 (9th Cir. 1994).

            Applying these principles to the language of § 2 of the
         Act, when it requires that the controversy be one “arising out
         of” the contract or transaction, it, at a minimum, must
         exclude claims that are completely unrelated to the
         underlying contract or transaction.

                                       B

             Because the Supreme Court has applied the FAA quite
         frequently and in a variety of controversies without ever
         addressing the “arising out of” language in § 2, one might
         assume that the limitation has fallen into desuetude and that,
         consequently, relying on it now would conflict with the
         Court’s arbitration jurisprudence. However, in my research
         thus far, I have not found that to be the case; instead, it
         appears that there is always some relationship between the
         controversy and the underlying contract.

            For example, in some of the Court’s typical arbitration
         cases, the controversy was a defect in contract formation.
         The defendant moved to compel arbitration based on a
         provision in that same contract. See CompuCredit Corp. v.
         Greenwood, 565 U.S. 95, 97 (2012) (individuals who
         applied for a credit card accused the credit card company and
         bank of making misleading representations about the
         benefits of obtaining the card); AT&T Mobility LLC v.
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 21
                                                               23 of
                                                                  of 31
                                                                     33




                            REVITCH V. DIRECTV                        21

         Concepcion, 563 U.S. 333, 337 (2011) (new customers
         accused a wireless services company of false advertising and
         fraud).

             In other cases, one of the parties allegedly breached a
         contract and, when faced with arbitration, asked a court to
         declare that the arbitration clause in the contract was
         unenforceable. See Nitro-Lift Techs., L.L.C. v. Howard,
         568 U.S. 17, 18 (2012) (former employees allegedly violated
         their employment contract by working for a competitor);
         Preston v. Ferrer, 552 U.S. 346, 350 (2008) (plaintiff
         allegedly did not pay fees due under a service contract).

             Finally, in many of the Court’s arbitration cases, the
         plaintiff sued the defendant for some type of foreseeable
         misconduct that occurred during the course of performing
         the contract. The defendant then moved to compel
         arbitration based on an arbitration clause in that contract. See
         Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1620 (2018)
         (employer accused of violating the Fair Labor Standards Act
         and California law by misclassifying and underpaying its
         employees demanded arbitration pursuant to the
         employment contracts); Kindred Nursing Ctrs. Ltd. P’ship v.
         Clark, 137 S. Ct. 1421, 1425 (2017) (nursing home accused
         of delivering substandard care that caused the deaths of
         residents demanded arbitration pursuant to the nursing home
         service contracts); DIRECTV, Inc. v. Imburgia, 136 S. Ct.
         463, 466 (2015) (satellite television services company
         accused of charging early termination fees in violation of
         California law demanded arbitration pursuant to the service
         contract); Am. Express Co. v. Italian Colors Rest., 570 U.S.
         228, 231 (2013) (credit card company accused of violating
         antitrust laws by forcing merchants to accept significantly
         higher rates demanded arbitration pursuant to contracts with
         those merchants); Marmet Health Care Ctr., Inc. v. Brown,
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 22
                                                               24 of
                                                                  of 31
                                                                     33




         22                 REVITCH V. DIRECTV

         565 U.S. 530, 531–32 (2012) (nursing homes accused of
         negligently causing injuries resulting in deaths of residents
         demanded arbitration pursuant to nursing home service
         contracts); Buckeye Check Cashing, Inc. v. Cardegna,
         546 U.S. 440, 442–43 (2006) (lender accused of charging
         usurious interest rates in violation of Florida lending and
         consumer-protection laws demanded arbitration pursuant to
         its loan agreements with the borrowers).

             However, I have been unable to locate any case in which
         the Supreme Court enforced an arbitration clause when the
         underlying claim was wholly unrelated to the contract in
         which the clause was contained. Functionally, the “arising
         out of” language in § 2 appears to serve as a boundary to the
         types of controversies that are covered by the FAA: Federal
         courts are required to compel arbitration for those
         controversies that actually stem from the contract containing
         the arbitration clause. But when the dispute is wholly
         unrelated to the contract, the FAA is silent; federal courts
         have no power to compel arbitration. See David Horton,
         Infinite Arbitration Clauses, 168 U. Pa. L. Rev. 633, 678–83
         (2020); Friedman, supra n.1, at 1006.

             Focusing on the “arising out of” language as a boundary
         to the types of disputes that are covered by the FAA is in
         keeping with other guidance that we have received from the
         Supreme Court, as well as our own approach to statutory
         construction. “Arbitration under the Act is a matter of
         consent . . . .” Volt Info. Scis., Inc. v. Bd. of Trs. of Leland
         Stanford Junior Univ., 489 U.S. 468, 479 (1989). A party
         can hardly be said to consent to arbitrate disputes that have
         nothing at all to do with the subject of the contract the party
         signed or the provider-customer relationship the contract
         creates, let alone a claim against an entity not even in parity
         at the time.
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 23
                                                               25 of
                                                                  of 31
                                                                     33




                            REVITCH V. DIRECTV                       23

                                       II

             So, is Revitch’s Telephone Consumer Protection Act
         class action suit against DIRECTV one “arising out of”
         Revitch’s wireless services contract with AT&T Mobility
         within the meaning of § 2 of the Act? I conclude the answer
         is no.

              The AT&T Mobility arbitration clause is undoubtedly
         written in broad terms, but it resides in the wireless services
         form contract that it imposed on Revitch at the time he
         upgraded his mobile device. Thus, the pertinent relationship
         it covers is that by which AT&T Mobility (or its “affiliates”)
         provides Revitch with wireless services. Within this
         umbrella, the arbitration clause is indeed broad.
         Undoubtedly, it requires arbitration of a host of disputes that
         might arise between AT&T and Revitch, including, for
         example, defective cell phone reception or failure to pay
         monthly charges. But DIRECTV’s decision to send Revitch
         unsolicited advertisements for its satellite television
         products—thereby allegedly violating the Telephone
         Consumer Protection Act—does not in any way involve the
         formation or performance of a contract for wireless services
         between Revitch and AT&T Mobility.

             In my view, we can affirm the district court on the
         separate ground that the controversy between DIRECTV and
         Revitch does not come within the Federal Arbitration Act
         since it does not “aris[e] out of” the contract between
         Revitch and AT&T Mobility.
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 24
                                                               26 of
                                                                  of 31
                                                                     33




         24                   REVITCH V. DIRECTV

         BENNETT, Circuit Judge, dissenting:

             Neither party disputes the existence and validity of the
         arbitration clause on which DIRECTV, LLC (“DIRECTV”)
         relies. Thus, the issues before us fall squarely within the
         second question we consider when analyzing an arbitration
         agreement under the Federal Arbitration Act (“FAA”)—
         “whether the agreement encompasses the dispute at issue.”
         Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126,
         1130 (9th Cir. 2000). I respectfully dissent because the
         arbitration clause’s express terms encompass the parties’
         dispute. “Affiliates” in the arbitration clause clearly includes
         DIRECTV, so DIRECTV may invoke it to compel
         arbitration. Moreover, the Supreme Court has instructed
         “that ambiguities about the scope of an arbitration agreement
         must be resolved in favor of arbitration.” Lamps Plus, Inc. v.
         Varela, 139 S. Ct. 1407, 1418 (2019). Even if some
         ambiguity exists, applying this simple rule of construction
         leads to the same conclusion—DIRECTV may compel
         arbitration here.

             I agree with the majority that (1) DIRECTV is currently
         an affiliate of AT&T Mobility LLC (“AT&T”) and (2) our
         inquiry into whether DIRECTV may enforce the arbitration
         clause against Jeremy Revitch requires us to determine
         whether the word “affiliates” includes entities who became
         affiliates of AT&T after Revitch signed his wireless services
         contract. This is where my agreement with the majority ends.

             I start with the text of the arbitration clause: “AT&T and
         you agree to arbitrate all disputes and claims between us.
         This agreement to arbitrate is intended to be broadly
         interpreted. It includes, but is not limited to . . . claims arising
         out of . . . any aspect of the relationship between us, whether
         based in . . . statute . . . or any other legal theory.” The
         arbitration clause also provides: “References to ‘AT&T,’
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 25
                                                               27 of
                                                                  of 31
                                                                     33




                               REVITCH V. DIRECTV                             25

         ‘you’ and ‘us’ include our respective subsidiaries, affiliates,
         agents, employees, predecessors in interest, successors, and
         assigns, as well as all authorized or unauthorized users or
         beneficiaries of services or Devices under this or prior
         Agreements between us.”

             Nothing in the arbitration clause or in the dictionary
         definition of the word “affiliate” confers any type of
         temporal scope to the term so that “affiliates” should be read
         to refer only to present affiliates. 1 DIRECTV is therefore an
         affiliate within the explicit language of the arbitration
         clause. 2 Because Revitch agreed to arbitrate “all disputes
         and claims,” including statutory claims, between him and
         DIRECTV, DIRECTV may compel arbitration under the
         agreement. Our inquiry should end there. 3


             1
               See Maj. Op. at 9 (citing Satterfield v. Simon & Schuster, Inc.,
         569 F.3d 946, 955 (9th Cir. 2009) (quoting Webster’s Third New
         International Dictionary 35 (2002)) and Cal. Corp. Code § 150).
             2
                 The Fourth Circuit recently came to this conclusion when
         considering an identical arbitration clause in Mey v. DIRECTV, LLC, __
         F.3d __, 2020 WL 4660194 (4th Cir. 2020): “Mey does not advance any
         reason we should restrict the ordinary meaning of ‘affiliates’ here, nor
         do we find any. The agreement contains no explicit limitation on the term
         [affiliates].” Id. at *4.
             3
                The arbitration clause provides that “AT&T” (defined as including
         affiliates like DIRECTV) “may commence an arbitration proceeding.”
         Given this express contractual language, we need not resort to different
         “operation[s] of law,” as suggested by the majority, to determine whether
         DIRECTV may invoke the arbitration agreement. See Maj. Op. at 7–8,
         n.2; cf. Spinks v. Equity Residential Briarwood Apts., 90 Cal. Rptr. 3d
         453, 473 (Ct. App. 2009) (“Because resort to the contract language alone
         does not resolve the question of plaintiff’s status, we look to the
         circumstances surrounding the formation and performance of the
         [contract].”).
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 26
                                                               28 of
                                                                  of 31
                                                                     33




         26                      REVITCH V. DIRECTV

             But even were we to go further, other language in the
         arbitration clause shows that the parties did not intend to
         place a temporal limitation on “affiliates.” Indeed, the
         arbitration clause expressly contemplates coverage of some
         persons and entities that were unconnected with AT&T
         when Revitch entered into the contract. “[P]redecessors in
         interest” looks backward. “[S]uccessors” and “assigns” look
         forward. The arbitration clause also refers to other types of
         persons and entities that have no explicit temporal
         limitations—“subsidiaries,” “agents,” and “employees.” No
         one would suggest that the arbitration clause applied only to
         those who were, for example, AT&T’s agents or employees
         at the time of contracting, as opposed to those who became
         AT&T’s agents or employees a week, a month, or several
         years later. This language shows that the parties did not
         intend for the arbitration clause to cover only entities
         connected to AT&T at the time of contracting. 4 Other
         language in the arbitration clause also counsels against
         construing “affiliates” as temporally limited. Significantly,
         the agreement provides: “This agreement to arbitrate is
         intended to be broadly interpreted.” Restricting “affiliates”
         to only current affiliates at the time of contracting would be
         inconsistent with the parties’ express agreement to construe
         the arbitration clause broadly. Current affiliates is obviously
         less broad than affiliates. The arbitration clause also contains

              4
                Similar to Revitch, the plaintiff in Mey argued “that ‘affiliates’
         should be limited to affiliates existing at the time the contract was
         signed.” Mey, 2020 WL 4660194, at *4. The majority in Mey disagreed,
         pointing to “successors” and “assigns” as entities “whose identities
         cannot be known until some point in the future.” Id. at *5. It also noted
         that the identities of affiliates, subsidiaries, agents, and employees “are
         subject to change over the period in which a customer uses the service.”
         Id. “In light of the forward-looking nature of the agreement, it is unlikely
         the parties intended to restrict the covered entities to those existing at the
         time the agreement was signed.” Id.
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 27
                                                               29 of
                                                                  of 31
                                                                     33




                               REVITCH V. DIRECTV                            27

         forward-looking provisions. The arbitration clause applies to
         “claims that may arise after the termination of this
         Agreement,” and the “arbitration provision shall survive
         termination of this Agreement.” These forward-looking
         provisions are entirely consistent with interpreting
         “affiliates” to include entities like DIRECTV that associated
         with AT&T after Revitch contracted with AT&T.

             In sum, nothing in the contract language, including the
         language surrounding the term “affiliates,” supports
         rewriting the contract to import a temporal limit into the
         meaning of “affiliates.” DIRECTV, as an affiliate of AT&T,
         may therefore enforce the arbitration agreement.

             But for argument’s sake, let’s assume that “affiliates”
         does not clearly encompass AT&T’s future affiliates. 5 The
         above analysis shows that, at the very least, it is reasonable
         to read “affiliates” as including future affiliates, given the
         ordinary meaning of the term and the context in which it is
         used. Let’s then assume that it would also be reasonable to
         interpret “affiliates” as referring to only those entities that
         were affiliated with AT&T at the time of contracting. Under
         this hypothetical, there are two or more reasonable
         constructions of “affiliates,” rendering the scope of the term
         ambiguous. See Benach v. County of Los Angeles, 57 Cal.
         Rptr. 3d 363, 372 (Ct. App. 2007) (“Ambiguity exists when
         a contractual provision is susceptible of two or more
         reasonable constructions.”).



              5
                The Fourth Circuit did not address construction arguments related
         to ambiguity, because the “ordinary meaning of ‘affiliates” and the
         contractual context convince[d the majority] that the term includes
         affiliates acquired after the agreement was signed.” Mey, 2020 WL
         4660194, at *5.
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 28
                                                               30 of
                                                                  of 31
                                                                     33




         28                    REVITCH V. DIRECTV

             The Supreme Court has made it clear that “as with any
         other contract, the parties’ intentions control, but those
         intentions are generously construed as to issues of
         arbitrability.” Mitsubishi Motors Corp. v. Soler Chrysler-
         Plymouth, Inc., 473 U.S. 614, 626 (1985). If “the problem at
         hand is the construction of the contract language itself,” then
         “any doubts concerning the scope of arbitrable issues should
         be resolved in favor of arbitration.” Moses H. Cone Mem’l
         Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983).
         If “affiliates” is ambiguous, then these Supreme Court
         commands would require us to construe “affiliates” broadly
         as including entities that became affiliated with AT&T after
         Revitch and AT&T entered into their contract. See Lamps
         Plus, 139 S. Ct. at 1418 (“[A]mbiguities about the scope of
         an arbitration agreement must be resolved in favor of
         arbitration.”).

             The majority avoids this result by incorrectly framing the
         issue as one of contract existence and then invoking what it
         calls the “absurd-results canon.” 6 First, Revitch does not
         dispute the existence of the arbitration agreement, so the
         issue before us is one of scope—“whether the agreement
         encompasses the dispute at issue.” Chiron Corp., 207 F.3d
         at 1130; see also Goldman, Sachs & Co. v. City of Reno,
         747 F.3d 733, 742 (9th Cir. 2014) (“Where the arbitrability
         of a dispute is contested, we must decide whether the parties


              6
                The majority asks and then answers the wrong question. It
         essentially asks whether Revitch and DIRECTV are parties to a contract.
         But DIRECTV never claims it entered into any contract with Revitch—
         AT&T entered into the contract with Revitch. The right questions are:
         1) Whether Revitch and AT&T entered into a valid arbitration agreement
         (answer-Yes); and 2) Whether the scope of that agreement requires
         Revitch to arbitrate claims against entities (like DIRECTV) that later
         became affiliates of AT&T (answer-Yes).
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 29
                                                               31 of
                                                                  of 31
                                                                     33




                                REVITCH V. DIRECTV                              29

         are contesting the existence or the scope of an arbitration
         agreement.”).

             Second, the absurd-results canon cited by the majority
         applies only if there is an ambiguity. In Kashmiri v. Regents
         of Univ. of Cal., 67 Cal. Rptr. 3d 635 (Ct. App. 2007), the
         case cited by the majority, the California Court of Appeal
         cited California Civil Code §§ 1638 and 1639 to support its
         statement that “[w]here contract language is clear and
         explicit and does not lead to absurd results, we normally
         determine intent from the written terms alone.” Id. at 652.
         The majority also cites California Civil Code §§ 1638 and
         1639 to support its application of the absurd-results canon. 7
         But the code section immediately preceding those sections
         provides: “For the purpose of ascertaining the intention of
         the parties to a contract, if otherwise doubtful, the rules given
         in this Chapter are to be applied.” Cal. Civ. Code § 1637
         (emphasis added). Thus, under California law, the absurd-
         results canon comes into play only if there is ambiguity. See
         Eaton v. Thieme, 59 P.2d 638, 640 (Cal. Dist. Ct. App. 1936)
         (“We emphasize the words of [section 1637] ‘if otherwise
         doubtful’ since they plainly exclude the application of the
         rules referred to if the intention of the parties to the contract
         is plain upon its face.”); see also Kashmiri, 67 Cal. Rptr. 3d
         at 660–63 (finding first that the disclaimer language was
         ambiguous and then finding it necessary to turn to standard
         rules of contract interpretation, including the absurd-results
         rule, to determine the parties’ reasonable expectations).

              7
                California Civil Code § 1638 provides: “The language of a contract
         is to govern its interpretation, if the language is clear and explicit, and
         does not involve an absurdity.” California Civil Code § 1639 provides:
         “When a contract is reduced to writing, the intention of the parties is to
         be ascertained from the writing alone, if possible; subject, however, to
         the other provisions of this Title.”
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 30
                                                               32 of
                                                                  of 31
                                                                     33




         30                 REVITCH V. DIRECTV

         Because “affiliates” unambiguously includes DIRECTV, the
         absurd-results canon is inapplicable.

             Though I think there is no ambiguity here, even if there
         were, we do not first look to California law, we first look to
         the FAA and the Supreme Court’s direction: “[T]he FAA
         provides the default rule for resolving certain ambiguities in
         arbitration agreements. For example, we have repeatedly
         held that ambiguities about the scope of an arbitration
         agreement must be resolved in favor of arbitration.” Lamps
         Plus, 139 S. Ct. at 1418.

             The majority’s failure to acknowledge that the Supreme
         Court’s direction trumps the California canon is problem
         enough. But that is not the most fundamental problem with
         the majority’s position. The absurd-results canon, of course,
         requires absurdity. This is the supposed absurdity:

                Here, absurd results follow from
                DIRECTV’s preferred interpretation: Under
                this reading, Revitch would be forced to
                arbitrate any dispute with any corporate
                entity that happens to be acquired by AT&T,
                Inc., even if neither the entity nor the dispute
                has anything to do with providing wireless
                services to Revitch—and even if the entity
                becomes an affiliate years or even decades in
                the future.

         Maj. Op. at 10. The “absurdity” identified by the majority is
         being “forced to arbitrate.” Put differently, in the majority’s
         view, the absurdity apparently results from Revitch being
         forced to give up the rights and benefits of the “superior”
         forum—the courtroom and the jury—and to litigate in the
         “inferior” arbitral forum. Why else would it be “absurd” for
         a party to have agreed to a very broad, forward-looking
Case:3:19-cv-07270-WHA
Case  18-16823, 09/30/2020, ID: 11841741,
                         Document         DktEntry:
                                    108 Filed       38-1, Page
                                              11/02/20    Page 31
                                                               33 of
                                                                  of 31
                                                                     33




                               REVITCH V. DIRECTV                              31

         arbitration clause? This application of California’s absurd-
         results canon runs afoul of AT&T Mobility LLC v.
         Concepcion, 563 U.S. 333 (2011), as the majority applies the
         canon “in a fashion that disfavors arbitration.” Id. at 341. 8

             In sum, the majority’s reliance on California’s absurd-
         results canon is problematic for several reasons. First, the
         canon applies only if there is an ambiguity. Because
         “affiliates” clearly includes future affiliates, there is no
         ambiguity, and the canon is inapplicable. Second, even
         assuming “affiliates” is ambiguous, the canon is inapplicable
         because the Supreme Court has instructed that “the FAA
         provides the default rule” in construing ambiguities about
         the scope of arbitration agreements and that we must
         “resolve[] [those ambiguities] in favor of arbitration.” Lamps
         Plus, 139 S. Ct. at 1418. Finally, the majority’s application
         of the canon contravenes Supreme Court precedent as it
         applies the rule in a way that disfavors arbitration. See
         Concepcion, 563 U.S. at 341–42.

             For these reasons, I respectfully dissent.




             8
               The majority’s discussion of hypotheticals confirms that it invokes
         a canon of construction “in a fashion that disfavors arbitration,” running
         afoul of Concepcion, 563 U.S. at 341. See Maj. Op. at 16. Indeed, the
         conclusion that Revitch could not have intended to agree to a broad
         arbitration clause must stem from the inappropriate view that Revitch
         could not have agreed to a broad arbitration clause because the arbitral
         forum is “inferior” to the courtroom.
